Citation Nr: 1120091	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-29 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative joint disease.

2.  Entitlement to service connection for left shoulder degenerative joint disease. 

3.  Entitlement to an increased rating for right knee arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran reportedly had over 20 years active duty service ending in November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing at the RO in August 2010.  

The issue of entitlement to an increased rating for right knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current cervical spine degenerative joint disease is causally related to his active duty service.  

2.  The Veteran's current left shoulder degenerative joint disease is causally related to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2. The criteria for service connection for left shoulder degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service personnel records indicate that the Veteran was an aviator and instructor pilot who wore night vision goggles during flights.  Service treatment records are silent for reference to neck or shoulder problems.  R. J. Wachter, D.C. indicated in December 1996 that the Veteran had cervical spine degenerative disc disease and that experience indicates that this was common among individuals with past occupation in the service as a rotary wing instructor pilot.  He believed that the Veteran's degenerative disc disease was service-connected.  Also of record is a December 1996 letter from Jon K. Vanvalkenburg, M.D. to the effect that the Veteran's extensive duty as a helicopter pilot with repetitive axial load injuries of the spine may explain his degenerative disc disease.  The Veteran complained of left shoulder pain for the past 6 months in July 2005.  X-rays of his cervical spine in September 2007 showed degenerative changes of the cervical spine.  X-rays of his left shoulder in September 2008 showed arthritic changes in the acromioclavicular joint.  

The claims folder including these records was reviewed by a VA examiner in September 2008.  That examiner was asked to render a medical opinion as to whether the Veteran's current shoulder and cervical spine osteoarthritis was related to service.  The examiner indicated that the Veteran's had served as a helicopter pilot and that while doing so had at least one crash landing of sufficient magnitude to cause lumbar back injury with herniation.  (Service connection is in effect for lumbosacral strain with herniated disc, L5-S1.)  The examiner felt that it was likely that that crash as well as the ergonomic features of the Veteran's helicopter seat and his night vision goggles together predisposed him to develop cervical spine and shoulder arthritis.  He reviewed a memorandum indicating that helicopter seats were suboptimal and caused improper posture while flying, placing pilots at increased risks for neck and back injuries.  There is collateral evidentiary support of record from the service department indicating that the use of night vision goggles, particularly the older type, which the Veteran testified he had used during his August 2010 hearing, predisposed the user to injury.  

The Board acknowledges that one of the 1996 private medical care providers referred to a motor vehicle accident with injuries in April 1996.  However, both of the 1996 private opinions appear to suggest a link to the Veteran's duties as a helicopter pilot.  Although the evidence fails to show that degenerative joint disease of the cervical spine and left shoulder was manifested during service or within one year of discharge from service, the record includes competent evidence of a nexus to service in the form of medical opinions suggesting a link either to an inservice helicopter crash landing or the particular features of the helicopter seat and/or night vision goggles.  It is significant that a VA examiner has also considered the overall evidence and expressed an opinion favorable to the Veteran.  There is no contrary medical opinion of record.  Accordingly, the Board finds that the evidence in this case warrants service connection for degenerative joint disease of the cervical spine and for degenerative joint disease of the left shoulder. 

With regard to the cervical spine and left shoulder issues, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran as to these two issues is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in December 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grants of service connection.


ORDER

Service connection for cervical spine degenerative joint disease is warranted.  Service connection for left shoulder degenerative joint disease is warranted.  The appeal is granted to this extent.  


REMAND

Right knee rating

The Veteran testified in August 2010 that he has right knee instability and that his right knee seems unstable.  He feels that he has instability while going down flights of stairs, and that his knee gives out.  He feels that past examinations had not focused on instability that he had been experiencing, by merely testing for instability by manipulating his knee.  The September 2008 VA examination report notes that he had started using a knee brace.  However, no instability was found then or on a prior examination in 2007.  In fact, he denied instability at the time of the 2007 VA examination.  It may be that there has been a worsening of his disability, since he is now stating that he has instability.  To accord the Veteran's claim every consideration, and since the most recent examination was in September 2008, almost 3 years ago, another VA examination will be conducted, as indicated below.  Beforehand, however, any additional medical records of treatment the Veteran has received since April 2008, the date of the most recent medical record contained in the claims file, should be obtained.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain all medical records of treatment the Veteran has received for right knee problems since April 2008.  

2.  Thereafter, the Veteran should be scheduled for a VA examination for his right knee.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.

Examination findings should be clearly reported to allow for application of VA rating criteria.  

     a)  The examiner should specifically report the range of motion measurements for the right knee in degrees, including the point (in degrees) where motion may be limited by pain.  The examiner should also report whether there is any additional functional loss due to weakness, fatigue, and/or incoordination.  If possible, the examiner should also estimate the point (in degrees) where motion may be expected to be limited during flare-ups. 

     b)  The examiner should thoroughly test for and state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, whether it is slight, moderate, or severe.

3.  Thereafter, the expanded record should be reviewed and the issue of the proper rating or ratings for right knee disability readjudicated.  The RO should specifically address the question of whether a separate rating is warranted for the claimed right knee instability.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


